Title: To Thomas Jefferson from Albert Gallatin, 5 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Washington 5 Oct. 1804—
               
               I enclose a petition directed to you which was given to me this morning by an old man, now at my house, who has walked from the vicinity of Pittsburg to the seat of Government in order to try to obtain the discharge of a son who whilst from home enlisted in the army and is very desirous to return and assist in supporting his father and family. The petition is signed by the most respectable of our friends at Pittsburgh (Irish, Ewalt, Baldwin &c.) and even by some of the federalists: I have no doubt, therefore, of his story, services &c being true. The difficulty is, supposing the discharge should be granted, whether it can be done during Gen. Dearborn’s absence; and it is hard that he who is poor should be obliged to wait an indefinite time. I beg, at all events, that you will have the goodness to communicate your decision to me.
               With greatest respect Your obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
               
                  The son is at Carlisle in Capn. McClellan’s company—
               
            